EXAMINER’S AMENDENT

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	 An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





3.	Authorization of this Examiner's amendment was given in a telephone interview with Mr. Jarryd Werts, on January 11, 2022 and January 12, 2022.


On page 4 of the specification as filed, please amend paragraph [0023] as follows:
 
 [0023] In an embodiment, the ink now disclosed may have a viscosity of 100 kPa.s-1 – 0.1 Pa.s-1 as a function of 



5.	The Claims have been amended as follows:
1.         (Currently Amended) A 3-D printing ink comprising a silk fibroin enzymatically cross-linked hydrogel comprising 11-20% (v/v) of an aqueous solution of silk fibroin, wherein the molecular weight of the silk fibroin is 300-350 kDa, and wherein the ink has a partial β-sheet conformation.

6.	(Currently Amended) The ink of claim 1, wherein the ink has a viscosity of 100 kilopascal-seconds (kPa.s-1) – 0.1 pascal-second (Pa.s-1) as a function of 





COMMENTS






REASONS FOR ALLOWANCE

7.	The following is an Examiner's statement of reasons for allowance: The applicant has claimed “a 3-D printing ink comprising a silk fibroin enzymatically cross-linked hydrogel comprising 11-20%(v/v) of an aqueous solution of silk fibroin, wherein the molecular weight of the silk fibroin is 300-350kDa, and wherein the ink has a partial beta sheet conformation”.  A search of commercial databases did not produce any prior art that suggests or teaches the above claimed invention. Thus, the claimed invention is novel and nonobvious over the prior art.




Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 - 272-0957. The examiner can normally be reached on Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652